                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                        |     CHAPTER 13
KEVIN JOHN ALFANO                             |
a/k/a Kevin J. Alfano                         |     CASE NO. 5-20-bk-01747
a/k/a Kevin Alfano                            |
                                              | _-_ ORIGINAL PLAN
                                              | x 1st AMENDED PLAN (Indicate 1ST, 2ND, 3RD,
                                              |                         etc)
                                              | ___ Number of Motions to Avoid Liens
                                              | ___ Number of Motions to Value Collateral

                                      CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as “Not Included” or if both boxes are checked or if neither box is
checked, the provision will be ineffective if set out later in the Plan.


 1   The plan contains nonstandard provisions, set out in §9, *        Included G          Not
     which are not included in the standard plan as approved                               Included
     by the U.S. Bankruptcy Court for the Middle District of
     Pennsylvania.
 2   The plan contains a limit on the amount of a secured           Included       * Not
     claim, set out in §2.E, which may result in a partial                        Included
     payment or no payment at all to the secured creditor.

 3   The plan avoids a judicial lien or nonpossessory,         G       Included   *         Not
     nonpurchase-money security interest, set out in §2.G                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in connection
with the filing of the Plan.

1.     PLAN FUNDING AND LENGTH OF PLAN.

       A.      Plan Payments From Future Income




Case 5:20-bk-01747-RNO         Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                    Desc
                               Main Document    Page 1 of 11
               1. To date, the Debtor paid $141.00 (enter $0 if no payments have been made to the
Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit payments
through the Trustee as set forth below. The total base plan is $6,756.00, plus other payments and
property stated in §1B below:


    Start            End              Plan            Estimated          Total            Total
   mm/yyyy          mm/yyyy          Payment           Conduit          Monthly         Payment
                                                      Payment           Payment         Over Plan
                                                                                          Tier

 07/2020          07/2020          $141.00          $0.00            $141.00           $141.00
 08/2020          06/2023          $189.00          $0.00            $189.00           $6,615.00
                                                                            Total $6,756.00
                                                                        Payments:

        2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee
that a different payment is due, the Trustee shall notify te Debtor and any attorney for the Debtor, in
writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-petition
mortgage payments that come due before the initiation of conduit mortgage payments.

        3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to
the terms of the plan.

       4. CHECK ONE:           ( x ) Debtor is at or under median income. If this line is checked,
                               the rest of §1.A.4 need not be completed or reproduced.

                               ( ) Debtor is over median income. Debtor estimates that a minimum
                               of $ 0.00 must be paid to allowed unsecured creditors in order to
                               comply with the Means Test.

B. Additional Plan Funding From Liquidation of Assets/Other

       1.       The Debtor estimates that the liquidation value of this estate is $1,200.00, (Liquidation
                value is calculated as the value of all non-exempt assets after the deduction of valid liens
                and encumbrances and before the deduction of Trustee fees and priority claims.)

       Check one of the following two lines.

            X   No assets will be liquidated. If this line is checked, the rest of §1.B need not be
                completed or reproduced.




Case 5:20-bk-01747-RNO          Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                    Desc
                                Main Document    Page 2 of 11
      ____   Certain assets will be liquidated as follows:

      2.     In addition to the above specified plan payments, Debtor shall dedicate to the plan
             proceeds in the estimated amount of $______________ from the sale of property
             known and designated as ____________________________. All sales shall be
             completed by _____________, 20____. If the property does not sell by the date
             specified, then the disposition of the property shall be as follows:
             ______________________.

      3.     Other payments from any source(s) (describe specifically) shall be paid to the Trustee
             as follows: _______________________________________________.


2.    SECURED CLAIMS.

      A.     Pre-Confirmation Distributions. Check one.

       X     None. If “None” is checked, the rest of §2.A need not be completed or
             reproduced.

      ____   Adequate protection and conduit payments in the following amounts will be paid by the
             Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
             claim has been filed as soon as practicable after receipt of said payments from the
             Debtor.


     Name of Creditor           Last Four Digits of Account      Estimated Monthly Payment
                                         Number



      1.     The Trustee will not make a partial payment. If the Debtor makes a partial plan
             payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
             due on a claim in this section, the Debtor’s cure of this default must include any
             applicable late charges.

      2.     If a mortgagee files a notice pursuant to Fed. R. Bankr.P.3002.1(b), the change in the
             conduit payment to the Trustee will not require modification of this Plan.

      B.     Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
             Other Direct Payments by Debtor. Check One.

             None. If “None” is checked, the rest of §2.B need not be completed or reproduced.



Case 5:20-bk-01747-RNO       Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                Desc
                             Main Document    Page 3 of 11
             X   Payments will be made by the Debtor directly to the creditor according to the original
                 contract terms, and without modification of those terms unless otherwise agreed to by
                 the contracting parties. All liens survive the plan if not avoided or paid in full under the
                 plan.



       Name of Creditor               Description of Collateral         Last Four Digits of Account
                                                                                 Number

 M&T Bank                           496 Sheldon Rd.,                    7130
                                    Susquehanna, PA 18447

 Hann Financial Service Corp.       2014 Dodge Ram1500                  3013
 PSECU                              2011 Jeep Wrangler                  8275

        C.       Arrears (Including, but not limited to, claims secured by Debtor’s principal
                 residence). Check one.

             X   None. If “None” is checked, the rest of §2.C need not be completed or reproduced.

                 The Trustee shall distribute to each creditor set forth below the amount of arrearages in
the allowed claim. If post-petition arrears are not itemized in an allowed claim, they shall be paid in the
amount stated below. Unless otherwise ordered, if relief from the automatic stay is granted as to any
collateral listed in this section, all payments to the creditor as to that collateral shall cease, and the claim
will no longer be provided for under §1322(b)(5) of the Bankruptcy Code.


 Name of               Description of      Estimated Pre- Estimated Post- Estimated Total
 Creditor              Collateral          Petition Arrears Petition Arrears to be paid in
                                           to be Cured      to be Cured      plan
 M&T Bank              496 Sheldon Rd., $1,514.63                NA                   $1,514.63
                       Susquehanna, PA
                       18447




       D. Other secured claims (conduit payments and claims for which a §506 valuation is
not applicable, etc.)

         X       None. If “None” is checked, the rest of §2.D need not be completed or reproduced.




Case 5:20-bk-01747-RNO           Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                    Desc
                                 Main Document    Page 4 of 11
               The claims below are secured claims for which a § 506 valuation is not applicable, and
               can include: (1) claims that were either (a) incurred within 910 days of the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the Debtor, or (b) incurred within 1 year of the petition date and
               secured by a purchase money security interest in any other thing of value; (2) conduit
               payments; or (3) secured claims not provided elsewhere.

      1.       The allowed secured claims listed below shall be paid in full and their liens retained until
               the earlier of the payment of the underlying debt determined under nonbankruptcy law
               or discharge under §1328 of the Code.

      2.       In addition to payment of the allowed secured claim, present value interest pursuant to
               11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below,
               unless an objection is raised. If an objection is raised, then the court will determine the
               present value interest rate and amount at the confirmation hearing.

      3.       Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
               payments on the claim shall cease.


    Name of           Description of        Principal           Interest Rate      Total to be Paid
    Creditor           Collateral           Balance of                                 in Plan
                                              Claim



      E.       Secured claims for which §506 valuation is applicable. Check one.

           X   None. If “None” is checked, the rest of §2.E need not be completed or reproduced.


               Claims listed in the subsection are debts secured by property not described in §2.D of
               this plan. These claims will be paid in the plan according to modified terms, and liens
               retained until the earlier of the payment of the underlying debt determined under
               nonbankruptcy law or discharge under §1328 of the Code. The excess of the
               creditor’s claim will be treated as an unsecured claim. Any claim listed as “$0.00" or
               “NO VALUE” in the “Modified Principal Balance” column below will be treated as an
               unsecured claim. The liens will be avoided or limited through the plan or Debtor will file
               an adversary action or other action (select method in last column). To the extent not
               already determined, the amount, extent or validity of the allowed secured claim for each
               claim listed below will be determined by the court at the confirmation hearing. Unless
               otherwise ordered, if the claimant notifies the Trustee tat the claim was paid, payments
               on the claim shall cease.




Case 5:20-bk-01747-RNO         Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                   Desc
                               Main Document    Page 5 of 11
 Name of           Description Value of             Interest         Total            Plan,
 Creditor          of Collateral Collateral         Rate             Payment          Adversary
                                 (Modified                                            or Other
                                 Principal)                                           Action



       F. Surrender of Collateral. Check one.

         X      None. If “None” is checked, the rest of §2.F need not be completed or reproduced.

                The Debtor elects to surrender to each creditor listed below the collateral that secures
                the creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
                approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to
                the collateral only and that the stay under §1301 be terminated in all respects. Any
                allowed unsecured claim resulting from the disposition of the collateral will be treated in
                Part 4 below.


                Name of Creditor                    Description of Collateral to be Surrendered




       G.       Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
                Check one.

            X   None. If “None” is checked, the rest of §2.G need not be completed or reproduced.

       ____     The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
                money liens of the following creditors pursuant to §522(f) (this §should not be used for
                statutory or consensual liens such as mortgages).


 Name of Lien Holder

 Lien Description
 For judicial lien, include court
 and docket number
 Description of the liened
 property




Case 5:20-bk-01747-RNO          Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                 Desc
                                Main Document    Page 6 of 11
 Liened Asset Value
 Sum of Senior Liens

 Exemption Claimed
 Amount of Lien

 Amount Avoided

3.    PRIORITY CLAIMS.

      A.     Administrative Claims

             1.        Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate
                       fixed by the United States Trustee.

             2.        Attorney’s Fees. Complete only one of the following options:

                       a.       In addition to the retainer of $1,000.00 already paid by the Debtor, the
                                amount of $3,000.00 in the plan. This represents the unpaid balance of
                                the presumptively reasonable fee specified in L.B.R. 2016-2( c); or


                       b.       $_______ per hour, with the hourly rate to be adjusted in accordance
                                with the terms of the written fee agreement between the Debtor and the
                                attorney. Payment of such lodestar compensation shall require a
                                separate fee application with the compensation approved by the Court
                                pursuant to L.B.R. 2016-2(b).

             3.        Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                       Check one of the following two lines.

                            X   None. If “None” is checked, the rest of § 3.A.3 need not be
                                completed or reproduced.

                       ____     The following administrative claims will be paid in full.


             Name of Creditor                                 Estimated Total Payment




Case 5:20-bk-01747-RNO          Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                Desc
                                Main Document    Page 7 of 11
       B.     Priority Claims (including, certain Domestic Support Obligations)

              Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full unless
              modified under §9.


              Name of Creditor                              Estimated Total Payment

 Internal Revenue Service                         $727.90




       C.     Domestic Support Obligations assigned to or owed to a governmental unit
              under 11 U.S.C. § (a)(1)(B). Check one of the following two lines.

               X     None. If “None” is checked, the rest of § 3.C need not be completed or
                     reproduced.

              ___    The allowed priority claims listed below are based on a domestic support
                     obligation that has been assigned to or is owed to a governmental unit and will
                     be paid less than the full amount of the claim. This plan provision requires that
                     payments in § 1.A. be for a term of 60 months (see 11 U.S.C. § 1322 (a)(4)).


              Name of Creditor                              Estimated Total Payment




4.     UNSECURED CLAIMS

       A.     Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of
              the following two lines.

                    None. If “None” is checked, the rest of § 4.A need not be completed or
              reproduced.

              __X__ To the extent that funds are available, the allowed amount of the following
                    unsecured claims, such as co-signed unsecured debts, will be paid before other,
                    unclassified, unsecured claims. The claim shall be paid interest at the rate stated
                    below. If no rate is stated, the interest rate set forth in the proof of claim shall
                    apply.




Case 5:20-bk-01747-RNO        Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                 Desc
                              Main Document    Page 8 of 11
       Name of            Reason for             Estimated       Interest Rate    Estimated Total
       Creditor             Special              Amount of                            Payment
                         Classification            Claim
 Kohl’s                Joint Debt              $808.00          None              $808.00

         B.       Remaining allowed unsecured claims will receive a pro-rata distribution of
                  funds remaining after payment of other classes.

5.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
         following two lines.

                  None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

          X       The following contracts and leases are assumed (and arrears in the allowed claim to be
                  cured in the plan) or rejected:


      Name of         Descriptio      Monthly       Interest   Estimated   Total Plan   Assume or
     Other Party         n of         Payment        Rate       Arrears    Payment       Reject
                      Contract
                       or Lease

 Southwestern         Oil & gas       $45.00        None       None        Zero         Assume
 Energy Co.           lease




6.       VESTING OF PROPERTY OF THE ESTATE.

         Property of the estate will vest in the Debtor upon

         Check the applicable line:

                  plan confirmation.
         ___      entry of discharge.
          X       closing of case.


7.       DISCHARGE: (Check one)




Case 5:20-bk-01747-RNO             Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29             Desc
                                   Main Document    Page 9 of 11
        (X)     The debtor will seek a discharge pursuant to § 1328(a).
        ( )     The debtor is not eligible for a discharge because the debtor has previously received a
                discharge described in § 1328(f).




8.      ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to an objection by the Debtor.


Payments from the plan will be made by the Trustee in the following order:


Level 1:          Adequate Protection Payments
Level 2:          Debtor’s Attorney Fees
Level 3:          Domestic Support Obligations
Level 4:          Secured Claims, Pro Rata
Level 5:        Priority Claims, pro rata
Level 6:        Specially classified unsecured claims
Level 7:        Timely filed general unsecured claims
Level 8:        Untimely filed general unsecured claims to which Debtor has not objected

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the Trustee
using the following as a guide:


Level 1:        Adequate protection payments.
Level 2:        Debtor’s attorney’s fees.
Level 3:        Domestic Support Obligations.
Level 4:        Priority claims, pro rata.
Level 5:        Secured claims, pro rata.
Level 6:        Specially classified unsecured claims.
Level 7:        Timely filed general unsecured claims.
Level 8:        Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as




Case 5:20-bk-01747-RNO           Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                     Desc
                                 Main Document   Page 10 of 11
one document, not as a plan and exhibit.)

The following is a summary of the creditors and amounts to be paid by the Trustee pursuant to
this Plan:


       Chapter 13 Trustee                            $ 642.47(est)
       Tullio DeLuca, Esq.,                          $ 3,000.00
       M&T Bank                                      $ 1,514.63
       Internal Revenue Service                      $   727.90 (priority)
       Kohl’s                                        $   808.00(joint debt)
       Unsecured Creditors- pro rata basis           $     63.00
       Total:                                        $ 6,756.00


Dated: July 10, 2020                          /s/Tullio DeLuca
                                              Attorney for Debtor




By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also
certifies that this plan contains no nonstandard provisions other than those set out in §9.




Case 5:20-bk-01747-RNO        Doc 15 Filed 07/10/20 Entered 07/10/20 16:56:29                  Desc
                              Main Document   Page 11 of 11
